Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 was amended to include the previously indicated allowable subject matter of claim 2.  
Claim 9 was amended to include the limitation that the head portion is obliquely angled to the front support plane such that the head portion extends from the handle portion in a direction away from the front support plate.
Claim 16 was amended to include the previously indicated allowable subject matter of claim 7.
	The closest prior art of Glaser (USPN 6015328) fails to teach these limitations, nor would it have been obvious to modify the prior art since there is no teaching or motivation to do so.  Therefore the claims are free from the prior art and the application is allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723